Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to a request for reconsideration
This is in reference an amendment file on January 25, 2021.
Claims 1, 2, 5, 11, 12, 13, 15, 17 and 20 have been amendment
No claim has been canceled
Claims 1-20 are still pending in the application

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyer et al (US PG Pub, 2018/0089583) in view of Staib et al (US PG Pub 2007/0150370).




As per claims 1, 6, 7, 8,  12, 13 Lyer et al teach a method, comprising: detecting (actions organizer 222, recognize, fig 1, see 0018),  a singular group action (actions, see pp 0018)  in data traversing a telecommunication service provider network (network, 112, fig 1), wherein the singular group action is characterized by multiple customers (users 116, 118, fig) of the network performing a same action respective computing devices within a defined window of time while the multiple customers are within a threshold physical proximity, defines a radius distance from a defined point, a set of geographic coordinates, a specific venue  (multiples user playing together in the same geographic area, see fig 1, pp 0013) to each other; labeling a subset of the data that is associated with the singular group action to generate labeled training data; and training a machine learning system (training system 200)  using the labeled training data(training modes,) (see fig, 1, 2, pp 0032, 0036, 0048, 0082, 0078). Ley et al fail to teach a telecommunication service provider network performing a same action with their respective computing devices in an uncoordinated manner. However, Staib et al teach a telecommunication service provider network performing a same action with their respective computing devices in an uncoordinated manner (see pp 0005). Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the inventive concept of Lyer et al to include Staid et al a telecommunication service provider network performing a same action with their respective computing devices in an uncoordinated manner in order to ensure that actions are  fulfilled among the e-commerce platform resulting in service entirely distinct from the solution provider's system as business grows.
see pp 0080).
As per claims 5, 17, Lyer et al teach a method wherein the subset of the data comprises a burst of traffic originating within the threshold proximity and terminating at a server associated with the same application (see fig 1, 2, pp 0012, 0013).
As per claims 9, 18 Lyer et al teach a method wherein the detecting comprises correlating the subset of the data with a third-party data source (see pp 0032).
As per claims 10, 19, Lyer et al teach a method wherein the labeling comprises labeling the subset of the data as a positive training example (see pp 0036).
As per claims 11, 20, Lyer et al teach a method wherein the machine learning system comprises a model that is tasked with targeting content to customers of the network (fig 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyer et al (US PG Pub, 2018/0089583) in view of in view of Staib et al (US PG Pub 2007/0150370) and in further view of Breaux et al (US PG Pub 2019/0182749).
As per claims 2 and 14 the combination of Lyer et al and Staib et al fails to teach a method wherein the same action is turning airplane mode off. However, Breaux et al teach a method wherein the same action is turning airplane mode off (see Breaux et al pp 0125). Therefore, it would have been 
As per claims 3 and 15 Breaux et al teach wherein the subset of the data comprises a burst of domain name server activity by applications installed on the respective computing devices after airplane mode is turned off (see pp 0126).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday-Thursday 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIRMIN BACKER/               Supervisory Patent Examiner, Art Unit 3685